


 
Exhibit 10.11(c)






Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Tier 1 Participation Agreement under
The Scotts Company LLC Executive Severance Plan






 
 
 
 
 
Effective Date of
Name and Principal Position
 
Tier 1 Participation
with The Scotts Miracle-Gro Company
 
Agreement
 
 
 
Barry W. Sanders, President and Chief Operating Officer
 
November 5, 2011
 
 
 
Denise S. Stump, Executive Vice President, Global Human Resources and Chief
Ethics Officer
 
November 5, 2011
 
 
 
Michael C. Lukemire, Executive Vice President, North American Operations
 
April 26, 2012
 
 
 
Ivan C. Smith, Executive Vice President, General Counsel, Corporate Secretary
and Chief Compliance Officer
 
July 10, 2013
 
 
 
Thomas Randal Coleman, Executive Vice President and Chief Financial Officer
 
April 15, 2014





